IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42272

SANDRA JONAS,                                     )   2015 Unpublished Opinion No. 605
                                                  )
       Petitioner-Appellant,                      )   Filed: August 31, 2015
                                                  )
v.                                                )   Stephen W. Kenyon, Clerk
                                                  )
STATE OF IDAHO,                                   )   THIS IS AN UNPUBLISHED
                                                  )   OPINION AND SHALL NOT
       Respondent.                                )   BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Jerome County. Hon. Robert J. Elgee, District Judge.

       Summary dismissal of successive petition for post-conviction relief, affirmed.

       Sandra Jonas, Pocatello, pro se appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

GRATTON, Judge
       Sandra Jonas appeals from the district court’s summary dismissal of her successive
petition for post-conviction relief. We affirm.
       Jonas pled guilty to second degree murder and the district judge imposed a unified life
sentence with twenty-five years determinate.          This Court affirmed Jonas’s judgment of
conviction and sentence.      Jonas v. State, Docket No. 26014 (Ct. App. Dec. 15, 2000)
(unpublished). Jonas filed her initial petition for post-conviction relief in 2002, which was
summarily dismissed by the district court, and this Court affirmed the dismissal. Jonas v. State,
Docket No. 35987 (Ct. App. July 26, 2010) (unpublished).            In May 2011, Jonas filed a
successive petition for post-conviction relief, which was also summarily dismissed. On appeal,
this Court reversed, concluding the district court failed to provide adequate notice of the basis of
its dismissal. On remand, the district court provided notice of its intent to dismiss the petition,



                                                  1
and thereafter summarily dismissed Jonas’s successive petition. Jonas now appeals the district
court’s second order summarily dismissing her successive petition for post-conviction relief.
       Below, Jonas raised eighteen individual claims in her successive petition, all of which
were summarily dismissed. On appeal, Jonas does not raise any issue as to the district court’s
decision relative to her claims raised below.        Instead, her appellate brief is a narrative of
complaints with the legal system, her trial attorney, and the district judge unsupported by any
legal argument or authority. Therefore, as argued by the State, Jonas has failed to show any error
by the district court in summarily dismissing her successive petition for post-conviction relief.
See State v. Zichko, 129 Idaho 259, 263, 923 P.2d 966, 970 (1996) (A party waives an issue on
appeal if either authority or argument is lacking.). Accordingly, the district court’s second order
dismissing Jonas’s successive petition for post-conviction relief is affirmed.
       Chief Judge MELANSON and Judge GUTIERREZ CONCUR.




                                                 2